DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 24 and 32-35, in the paper of 6/8/2022, is acknowledged.  Applicants' arguments filed on 6/8/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 24-35 are still at issue and are present for examination. 
It is noted that applicants have underlined the previously added text in claim 24 which was brought back into the claim without proper marking in applicants amendment of 5/2/2022.  
Applicants Claim Amendments
Applicants amendment of claim 24 is acknowledged as stated above, in spite of applicants listing claim 24 as “(Withdrawn)”.  Applicants are reminded that as per the MPEP 37 C.F.R. 1.121   Manner of making amendments in application:
“In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”

Applicants claim 24 should be identified as “(Currently amended)” NOT “(Withdrawn)”.  
Applicants are again asked to carefully follow the required manner of making claim amendments so as to NOT introduce confusion in to the proper examination of applicants claims.

Election/Restriction
	Applicant's election without traverse of Group I, Claims 1-7 and 14, to a mutant Taq polymerase, in the paper of 6/17/2020, is acknowledged.  Applicant's election without traverse of species: SEQ ID NO:314 and E742T, in the paper of 6/17/2020, is acknowledged.  
Claims 28-31, 32-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claim(s) 24-27 under 35 U.S.C. 102(a)(1) as being anticipated by Skirgaila et al. US 9,493,848 is withdrawn based upon applicants amendment deleting the mutations E76K, E230K from the list of claimed Taq polymerase mutants.

The rejection of claim(s) 32-35 under 35 U.S.C. 102(a)(1) as being anticipated by Kermekchiev and Zhang US 2014/0113299 is withdrawn based upon applicants deletion of the mutation position E708K from claim 32.

The rejection of claim(s) 32-35 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishino et al. US 11,046,939 (WO2017/090684 pub. 6/1/2017) is withdrawn based upon applicants deletion of the mutation position E742A from claim 32.
The rejection of claim(s) 24-27 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishino et al. US 11,046,939 (WO2017/090684 pub. 6/1/2017) based upon position E742A is withdrawn based upon applicants deletion of the mutation position E742A from claim 27.

Claim(s) 24-27, remain rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bourn et al. US 10,457,968 (WO2010/062777 pub. 6/3/2010).
This rejection was stated in the previous office action as it applied to previous claims 24-27 and 32-35.  In response to the rejection applicants amended claims 32-35 to delete the mutation position of K804E and hence claims 32-35 have been withdrawn from this rejection.  It is noted that applicants have not amended claims 24-27 to delete mutation position K804E.  Thus the rejection of claims 24-27 is maintained for the reasons previously made of record. 
As previously stated, Bourn et al.  teach a number of modified Type A DNA polymerase variants having improved properties.  Bourn et al. teach a mutant Taq polymerase having a K804E mutation (see Table 2, Table 4, clone D9 and supporting text).  Bourn et al. teach the generation of a number of high processivity mutant, including Taq mutant D9 and PCR compositions comprising the Taq D9 mutant and the cyanine dye SYBR Green I intercalating dye (see column 18, lines 20-38, Table 2 and Table 4 and supporting text).
The taught mutant Taq polymerase has at least 99% sequence identity with wild type Taq polymerase.
Thus, claim(s) 24-27 remain rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bourn et al. US 10,457,968 (WO2010/062777 pub. 6/3/2010).
Terminal Disclaimer
The terminal disclaimer filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,168,312 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
6/14/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652